Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Yayoi Romans on March 23, 2021.

The application has been amended as follows: 

Claim 1 (currently amended): A method for producing chlorine by oxidation of hydrogen chloride with oxygen in the presence of a catalyst in a fixed-bed reactor, comprising:

allowing a material containing hydrogen chloride and oxygen wherein 
,
the catalyst contains an active component consisting of a copper element, an alkali metal element and a rare earth metal element, and
the ratio of the chlorine yield after 1,000 hours to the chlorine yield after 50 hours from the start of the reaction is 0.93 or more.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process for producing chlorine by contacting a material containing hydrogen chloride and oxygen with a catalyst contains an active component consisting of a copper element, an alkali metal element and a rare earth metal element and the material containing hydrogen chloride and oxygen has an oxygen concentration of 50 to 75 vol%.  As shown in Table 1 of the specification, when the oxygen concentration is less than 50%, the ratio of the chlorine yield after 1000 hours to the chlorine yield after 50 hours is less than 0.93 (note Comparative Example 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        Wednesday, March 24, 2021